Citation Nr: 0904619	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbar stain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from August 1973 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which properly decreased the 
evaluation for lumbar strain with degenerative disc disease 
from 30 percent to 20 percent effective in February 2005.

This appeal was subject to a prior remand by the Board in May 
2008 to ensure compliance with due process requirements.  The 
evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has been returned to the Board for further 
appellate review.  

The veteran submitted additional evidence in support of his 
claim after the last supplemental statement of the case was 
issued.  However, in December 2008, on behalf of the veteran, 
his appointed service representative waived regional office 
consideration of the new evidence.  See 38 C.F.R. 
§ 20.1304(c) (2008).  Thus, the appeal will proceed.  


FINDINGS OF FACT

1.  Prior to February 2005, the veteran's lumbar strain with 
degenerative disc disease was primarily manifested by low 
back pain, mild paraspinal muscle spasm, and moderate 
limitation of flexion and extension, but full lateral flexion 
with vertebral height and joint spaces preserved.  

2.  Since February 2005, the veteran's lumbar strain with 
degenerative disc disease is manifested by pain, no more than 
moderate limitation of motion as evidenced by 80 degrees of 
forward flexion and a combined range of motion of at least 
140 degrees, and degenerative changes without neurological 
compromise.  

3.  As of a VA examination conducted on July 27, 2006, the 
veteran is found to exhibit loss of lateral motion with 
osteoarthritic changes and narrowing or irregularity of joint 
space.  

4.  At no point during the appellate process has the veteran 
exhibited ankylosis of the lumbar spine or the entire 
thoracolumbar spine.  Nor has his back condition resulted in 
incapacitating episodes identified by doctor-prescribed 
bedrest. 


CONCLUSIONS OF LAW

1.  Prior to February 1, 2005, the criteria for a rating in 
excess of 30 percent for lumbar strain with degenerative disc 
disease are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5235-5243 (2008). 

2.  Between February 1, 2005 and July 27, 2006 the criteria 
for a rating in excess of 20 percent for lumbar strain with 
degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 
(2008). 

3.  As of July 27, 2006, the criteria for a rating of 40 
percent for lumbar strain with degenerative disc disease are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003); 38 
C.F.R. 
§§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5235-5243 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2008, the Appeals Management 
Center (AMC) provided notice to the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AMC notified the veteran of information and 
evidence necessary to substantiate the claim for increased 
rating for lumbar strain with degenerative disc disease; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The AMC explained that the veteran must show that 
his disability had increased in severity and described the 
types of evidence that VA would consider in making this 
determination, such as statements from VA or private 
physicians, records from the Social Security Administration, 
medical records from state or local governments, or 
statements by current or former employers.  The veteran was 
further informed that the evidence submitted should 
demonstrate the effect that the worsening of his service-
connected condition has on his employment and daily life, and 
that lay statements regarding his symptoms were also 
pertinent.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The May 2008 notice letter provided the veteran with the 
General Rating Formula for Diseases and Injuries of the 
Spine, which addresses the current criteria by which his 
disability is rated.  Although this notice letter failed to 
provide the veteran with at least general notice of the 
former rating criteria by which his disability may also be 
rated, such information was provided in the January 2005 
statement of the case.  The claims were then readjudicated on 
all the evidence in August 2008.  In all, the duty to notify 
has been met.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The veteran has been medically evaluated in 
conjunction with this claim.  All identified and available 
treatment records have been secured.  The duty to assist has 
been fulfilled. 

Disability Evaluation

The veteran seeks a higher evaluation for his service-
connected lumbar strain with degenerative disc disease, 
currently evaluated as twenty percent disabling.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As 
the veteran's service-connected back condition has been 
evaluated at differing levels during the pendency of this 
appeal, and was evaluated at a new and distinct level of 
severity upon examination in July 2006, staged ratings will 
be applied herein.

The regulations that define the rating criteria for diseases 
and injuries of the spine were amended during the appellate 
period, effective as of September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted VA to do otherwise and VA did so.  See 
VAOGCPREC 7-2003 (November 19, 2003).  Since the amendment in 
question has a specified effective date without provision for 
retroactive application, the current criteria may not be 
applied prior to that effective date.  See VAOPGCPREC 3-00 
(Apr. 10, 2000), 65 Fed. Reg. 33422 (2000).  The Board will 
therefore evaluate the veteran's service-connected 
disabilities under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2008); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).

Words used in the various diagnostic codes, such as 
"slight," "moderate," or "severe" are not defined in the 
rating schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
to be considered by the Board, is not dispositive of an 
issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).  

The veteran seeks a higher evaluation for his service-
connected lumbar strain with degenerative changes.  During 
the pendency of this appeal, the veteran's back condition was 
initially evaluated under DC 5292 as 30 percent disabling 
until the RO decreased the evaluation to 20 percent effective 
as of February 1, 2005.  By Board decision in May 2008, the 
decreased evaluation was determined to have been procedurally 
proper.  Thus, the question currently before the Board is 
whether the veteran's lumbar strain with degenerative disc 
disease warrants an evaluation in excess of 30 percent prior 
to February 2005 and an evaluation in excess of 20 percent 
thereafter. 



I. Rating Criteria Applicable to Disease or Injury of the 
Lumbar Spine

Prior to September 26, 2003, the relevant diagnostic codes 
pertaining to the lumbar spine included those for evaluation 
of residuals of vertebral fracture (DC 5285), ankylosis (DC 
5289), limitation of motion (5292), intervertebral disc 
syndrome (DC 5293), and lumbosacral strain (DC  5295).  

Diagnostic Code 5285 provided ratings for residuals of 
fracture of vertebra.  In cases where residuals of vertebral 
fracture did not involve the spinal cord or require a neck 
brace, such residual disability was to be rated in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of vertebral body.  When 
the residuals of vertebral fracture were without cord 
involvement, but with abnormal mobility requiring neck brace, 
the disability rating was 60 percent.  When the residuals of 
vertebral fracture included cord involvement, being 
bedridden, or required long leg braces, the disability rating 
was 100 percent.  When a 100 percent rating was assigned, the 
VA adjudicator was to consider special monthly compensation.  
With lesser involvements (than cord involvement, being 
bedridden, or requiring long leg braces) residuals of 
vertebral fracture were to be rated for limited motion or 
nerve paralysis.  A Note to Diagnostic Code 5285 provided 
that, both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a (2003). 

Diagnostic Code 5289 provided ratings for ankylosis, or bony 
fixation, of the lumbar spine.  Favorable ankylosis of the 
lumbar spine was to be rated 40 percent disabling.  
Unfavorable ankylosis of the lumbar spine was to be rated 50 
percent disabling.  Id.  

Diagnostic Code 5292 provided ratings based on limitation of 
motion of the lumbar spine.  Slight limitation of motion of 
the lumbar spine was to be rated 10 percent disabling; 
moderate limitation of motion was to be rated 20 percent 
disabling; and severe limitation of motion was to be rated 40 
percent disabling.   Id.  

Diagnostic Code 5293 evaluated intervertebral disc syndrome 
(IVDS) either on the total duration of incapacitating 
episodes, or by combining under 38 C.F.R. § 4.25, separate 
evaluations for chronic orthopedic and neurological 
manifestations, along with evaluations for all other 
disabilities.  Whichever method results in the higher 
evaluation is to be applied.  Id. 

Based upon the total duration of incapacitating episodes of 
IVDS during the prior 12 months, duration of at least one 
week but less than two weeks warranted a 10 percent 
evaluation; duration of at least two weeks but less than four 
weeks warranted a 20 percent evaluation; duration of at least 
four weeks but less than six weeks warranted a 40 percent 
evaluation; and, finally, duration of at least six weeks 
warranted a 60 percent evaluation.  38 C.F.R. § 4.71, DC 5293 
(2003).  

Diagnostic Code 5295 provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was warranted for lumbosacral strain that was severe, 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, and narrowing or irregularity of the 
joint space.  A 40 percent evaluation was also warranted when 
only some of the symptoms listed above were present, if there 
was also abnormal mobility on forced motion.  38 C.F.R. § 
4.71a (2003).

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the former 
diagnostic codes were reclassified.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003).  

Under the current General Rating Formula for Diseases and 
Injuries of the Spine disability ratings are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The disabilities rated under 
this formula include vertebral fracture or dislocation (DC 
5235), sacroiliac injury and weakness (DC 5236), lumbosacral 
or cervical strain (DC 5237), spinal stenosis (DC 5238), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (DC 5240), spinal fusion (DC 5241), 
degenerative arthritis of the spine (DC 5242) (further 
referencing DC 5003), and intervertebral disc syndrome (DC 
5243).  38 C.F.R. § 4.71a (2007).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or  abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent disability rating is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
Id.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 1 (2008). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.

Also, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
spine in its entirety is fixed in flexion or extension, and 
the ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id. at Note 5.

The Board also notes that Diagnostic Code 5003 for 
degenerative arthritis provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint or joints involved.  When, however,  the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by  limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of two or more 
major joints or two or more minor joints warrants a 10 
percent evaluation.  See 38 C.F.R.  § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the spine is considered a major joint.  See 38 C.F.R. § 4.45 
(2008).

Since the September 2003 revision of the applicable 
regulations, the previously described criteria for rating 
IVDS based upon incapacitating episodes have been maintained.  
38 C.F.R. § 4.71a, DC 5243 (2008).  For the purposes of 
evaluation, Note (1) of the applicable diagnostic code 
defines the term "incapacitating episode" as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 
(2008).  

II.  Analysis under the Criteria for IVDS

The medical evidence of record reflects that, throughout this 
appeal,  the veteran has not been prescribed bed rest to 
treat his lumbar condition; thus, evaluation based upon 
incapacitating episodes is unavailable.  Under these 
circumstances, both the current and former rating criteria 
direct that IVDS be evaluated by combining evaluations of the 
orthopedic and neurologic manifestations of the condition.  
Id. 

However, in the present case, the veteran's primary 
neurologic deficit, neuropathy of the lower extremities, has 
been determined to be secondary to his nonservice-connected 
conditions to include diabetes mellitus, human 
immunodeficiency virus, and a history of alcohol abuse.  See, 
e.g., VA neurology note, February 2003; VA neurology 
consultation, March 2007.  As such, IVDS must be evaluated 
based upon its orthopedic manifestations, under both the 
current and former rating criteria.  38 C.F.R. § 4.71a, DC 
5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2008).  

III.  Analysis under the Pre-2003 Rating Criteria for 
Orthopedic Manifestations of Lumbar Disability

In applying the former diagnostic codes, it has not been 
contended nor shown that this veteran has residuals of a 
fracture of the vertebra (DC 5285) or ankylosis of the lumbar 
spine (DC 5289).  38 C.F.R. § 4.71 (2003).  Accordingly, the 
diagnostic codes pertaining to these disabilities are 
determined not to be applicable in the instant case, and are 
not considered further.  The Board now turns to the only 
remaining criteria that are potentially applicable, those for 
limitation of motion and lumbosacral strain. 
In May 2003, range of motion testing revealed 70 degrees of 
flexion, 10 degrees of extension and full lateral flexion.  
This comprises no greater than moderate limitation of motion 
which does not provide a higher rating in the veteran's 
benefit. 38 C.F.R. § 4.71a, DC 5292 (2003).  

Under the former schedular criteria for DC 5295, the next 
higher evaluation available for lumbosacral strain was 40 
percent.  A VA examination report from  May 2003 and 
subsequent VA treatment history reflect that the veteran was 
not found to exhibit listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space prior to July 2006.  

However, upon VA examination on July 27, 2006, the veteran 
exhibited 20 degrees of bilateral flexion, a limitation of 10 
degrees in both directions.  See 38 C.F.R. § 4.71a, Plate V 
(2003).  He was diagnosed with arthritis of the lumbar spine, 
as confirmed by x-ray.  He was also found to have slight 
narrowing of the L5-S1 disk space.  VA examination, July 
2006.  Thus, as of the date of the July 2006 examination, the 
veteran is found to have loss of lateral motion with 
osteoarthritic changes and narrowing of joint space, such 
that the highest available schedular rating (40 percent) for 
lumbosacral strain is warranted under the pre-2003 criteria.  

To be clear, applying the former criteria, an increased 
rating is not warranted prior to the findings of the July 
2006 examination.  As of July 27, 2006 however, an evaluation 
of 40 percent, and no higher, is warranted.  Although the 
former criteria provide for this increased evaluation, the 
Board must now address the new criteria and additional 
considerations to determine if a higher evaluation may be 
applicable by any other means.  

IV.  Analysis under the Post-2003 Rating Criteria for 
Orthopedic Manifestations of IVDS of the Lumbar Spine

Based on the General Rating Formula, evaluations greater than 
40 percent are available only for unfavorable ankylosis of 
the entire thoracolumbar spine, or ankylosis of the spine in 
its entirety.  As there is no evidence of ankylosis present, 
neither the 50 percent nor the total rating is available.  
Instead, the veteran's limitation of motion in forward 
flexion to 80 degrees and combined range of motion of 140 
degrees, without abnormal spinal contour, represents no more 
than a 10 percent rating under the current criteria.  See VA 
examination, July 2006;  38 C.F.R. § 4.71a (2007).  
Therefore, as the former rating criteria result in a more 
favorable evaluation for this veteran, the old criteria will 
continue to be applied instead of the new criteria.  See 
VAOGCPREC 7-2003, supra.  

The Board must now consider whether the veteran may be 
entitled to a higher rating under an alternate rating 
mechanism, such as due to functional loss or extra-schedular 
considerations.  

The most recent VA examiner found that on repetitive motion, 
the veteran had increased pain but no fatigue, weakness, lack 
of endurance, or incoordination.  VA examination, July 2006.  
The May 2003 examiner found pain with some loss of function, 
but was unable to quantify his findings or make any other 
determination that any functional loss present resulted in 
any greater disability beyond that already contemplated by 
the veteran's schedular rating.  As such, an additional 
rating based on functional loss is not supported by the 
record.  See DeLuca v.  Brown, 8 Vet. App. 202 (1995).  

Finally, the Board finds that the evidence of record does not 
present "an exceptional or unusual disability picture so as 
to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  In 
this case, there has been no assertion or showing by the 
appellant that his service-connected lumbar condition has 
necessitated frequent periods of hospitalization.  While the 
appellant may assert that his disability has interfered with 
his employability, the evidence of record simply does not 
support a conclusion that any such impairment is beyond that 
already contemplated by the applicable schedular criteria.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired).  In the absence of the 
factors set forth above, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
In sum, prior to July 27, 2006, the veteran's back-related 
symptomatology and objective findings do not merit an 
increased evaluation under any of the applicable rating 
methods or the various applicable diagnostic codes.  However, 
upon VA examination in July 2006, the credible medical 
evidence reflects that the veteran exhibits loss of lateral 
motion of the lumbosacral spine with osteoarthritic changes 
and narrowing of joint space.  As such, application of the 
more favorable pre-2003 rating criteria requires an 
evaluation of 40 percent as of July 27, 2006.  


ORDER

A rating in excess of 30 percent for lumbar strain with 
degenerative disc disease prior to February 1, 2005 is 
denied.

A rating in excess of 20 percent for lumbar strain with 
degenerative disc disease as of February 1, 2005 and prior to 
July 27, 2006 is denied.  

A rating of 40 percent for lumbar strain with degenerative 
disc disease as of July 27, 2006 is granted.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


